Citation Nr: 0909654	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.  

2.  Entitlement to service connection for a disability of the 
ring and little finger, left hand.  

3.  Entitlement to service connection for a left arm 
disability.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from June 1982 to May 1986, 
from March 1992 to January 1993, from February 2002 to August 
2002, and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the Veteran's claims for 
service connection for left elbow strain, tingling and 
numbness of two left fingers (ring and little), and left arm 
strain.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDING OF FACT

The Veteran does not have a left elbow disability, a 
disability of the ring and little finger, left hand, or a 
left arm disability that was present in service or is 
otherwise related to such service.  


CONCLUSION OF LAW

The Veteran does not have a left elbow disability, a 
disability of the ring and little finger, left hand, or a 
left arm disability, as the result of disease or injury that 
was incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
left elbow disability, a disability of the ring and little 
finger, left hand, and a left arm disability.  Specifically, 
he asserts that he has these disabilities as the result of a 
lifting injury in May 2003, in which he injured himself while 
lifting a heavy toolbox.  Service connection is currently in 
effect for a left shoulder disability and a thoracic spine 
disability, due to this incident.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  

The Veteran's service treatment reports show that on May 13, 
2003, he injured himself while lifting a 40-pound toolbox at 
his aircraft maintenance job.  He complained of cervical 
spine symptoms, and "position-related only" left arm 
numbness.  The assessments were thoracic back pain, and left 
arm numbness with cervical extension, providing evidence 
against this claim as this report fails to note the problems 
at issue.  

There is no record of any follow up treatment during the 
remaining eleven months of service.  A "report of medical 
assessment," dated in March 2004, shows that the Veteran 
denied any illnesses, injuries, or treatment since his last 
examination, on May 20, 2003.  He stated that he had no 
conditions which limited his ability to work in his military 
specialty.  

As for the relevant post-service medical evidence, it 
consists of private treatment reports dated in 2007, and a VA 
examination report, dated in July 2008.  The private 
treatment reports show that between February and March of 
2007, the Veteran received treatment for left shoulder pain 
and soreness.  The assessments noted shoulder impingement 
syndrome with AC (acromioclavicular) joint tenderness.  

The July 2008 VA examination report shows that the Veteran 
complained that he hurt his back, elbow, left shoulder, and 
fourth and fifth fingers, while lifting a 70 to 90-pound 
toolbox during service.  He complained of tingling and 
numbness in his left fourth and fifth fingers, and frequent 
left elbow pain.  Associated X-ray reports for the left hand, 
and left elbow, contain impressions of "unremarkable 
radiograph of the left hand," and "unremarkable radiograph 
of the left elbow."  The relevant diagnosis was left elbow 
strain.  

The examiner stated that it is less likely as not that the 
Veteran's elbow pain, and the tingling and numbness in his 
left fourth and fifth fingers, are related to his inservice 
injury, as these types of symptoms are caused by activities 
of repetitive motion, providing more evidence against these 
claims.  

The Board finds that the claims must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In this case, the Veteran 
was not diagnosed with a left elbow disability, a disability 
of the ring and little finger, left hand, or a left arm 
disability during service.  To the extent that he was noted 
to have left arm numbness, this is a only a symptom, as 
opposed to a disease process or pathology, and it was noted 
to be "position-related only" i.e., it was noted to 
manifest only upon cervical extension.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  

Furthermore, there is no competent evidence to show that the 
Veteran has been found to have a disability of the ring, or 
the little finger, of the left hand, or a left arm 
disability.  To the extent that the July 2008 VA examination 
report contains a "diagnosis" of "left elbow strain," his 
X-ray was unremarkable, and without a pathology to which 
joint pain can be attributed, there is no basis to find a 
that there is a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

In any event, there is no competent evidence to show (or even 
indicate) that the Veteran has a left elbow disability, a 
disability of the ring or little finger of the left hand, or 
a left arm disability, that is related to his service.  
Accordingly, the Board finds that that the preponderance of 
the evidence is against the claims, and that the claims must 
be denied.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a left 
elbow disability, a disability of the ring or little finger 
of the left hand, and a left arm disability, were caused by 
service that ended in 2004.  In this case, the Veteran's 
service treatment records do not show treatment for any of 
the claimed conditions.  There was one report, in May 2003, 
noting the presence of left arm numbness that was position-
related, and was manifested only upon cervical extension.  
There is no competent evidence to show that a left elbow 
disability, a disability of the ring or little finger of the 
left hand, or a left arm disability, was caused or aggravated 
by service.  As such the service treatment records, and the 
post-service medical evidence, outweigh the Veteran's 
contentions that he has the claimed conditions that are 
related to his service.  

Duties to Notify and Assist

VA has satisfied its duties to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in October and December of 
2005, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claims.  The 
VCAA notices complied with the requirement that the notice 
must precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in September 2008, and in any event, as the claims 
have been denied, any questions as to the disability rating 
or the appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims file.  
The RO has obtained the Veteran's service treatment records, 
as well as VA and non-VA medical records.  The Veteran has 
been afforded an examination, and etiological opinions have 
been obtained with regard to the claims for a left elbow 
disability, and a disability of the ring and little finger, 
left hand.  

An etiological opinion has not been obtained for the claim 
for a left arm disability.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran was not diagnosed with a left arm 
disorder during service; there was one treatment noting left 
arm numbness.  There is no competent evidence to show that 
the Veteran currently has this claimed disability, or that it 
is related to his service.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2008); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  

Simply stated, the service and post-service medical record 
provides evidence against these claims.  Decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Veteran has not been prejudiced 
by a failure of VA in its duty to assist, and any violation 
of the duty to assist could be no more than harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


